Title: To Thomas Jefferson from Tadeusz Kosciuszko, 28 April 1804
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas


          
            Citoyen President
            28 avril. Paris
          
          Par Mr Foulton allant en Amerique vous recevrez la presante dans la quelle je vous exprime du fond de mon Coeur l’estime Le respect et la mitié sincere; ces Sentiments de Conviction dureront autant que vous fairez bien pour l’humanitê et que vous agirez comme apresent avec l’admiration universelle recevez en meme tems Les Assurences de ma haute Consideration de mon respect et de mon attachement invariable
          
            T Kosciuszko
          
         
          Editors’ Translation
          
            
              Citizen President,
              Paris, 28 Apr. 1804
            
            Mr. Fulton, who is traveling to America, will bring you this letter to convey my most profound esteem, respect, and sincere friendship. These deep feelings will last as long as you continue to strive for the welfare of humanity and work, as you now do, to universal acclaim.
            Accept, at the same time, the assurance of my admiration, respect, and unwavering attachment.
            
              T Kosciuszko
            
          
        